EXHIBIT 10.31

ELIZABETH ARDEN, INC.



SEVERANCE POLICY



1.     Introduction

 

        This Policy was adopted by the Compensation Committee of the Board of
Directors of Elizabeth Arden, Inc. (the "Company") on March 22, 2002, and is
intended to help the Company achieve its goals of attracting and retaining key
management personnel who are critical to the long-term success and
competitiveness of the Company.

 

2.     Definitions

 

        For purposes of this Policy, the following capitalized terms shall have
the meanings set forth below. Non-capitalized terms shall have their ordinary
meanings.

 

        "Affiliate" shall mean any person, limited liability company,
corporation, partnership, association or any other entity controlling,
controlled by or under common control with the Company. "Control" shall mean the
ownership by the Company of greater than fifty (50%) of the voting interests of
such person or any other such arrangement as constitutes the possession,
directly or indirectly, of power to direct or cause the direction of management
or policies of any such person, corporation or entity, through ownership of
voting securities, by contract or otherwise.

 

        "Base Amount" shall mean the average annual base salary plus average
bonus paid to a Covered Employee during the most recently completed five fiscal
years.

 

        "Base Salary" shall mean the weekly or monthly base salary, as the
context requires, of a Covered Employee as of the effective date of termination
of a Covered Employee's employment.

 

        "Cause" shall mean  

 

         (a)   

any violation by a Covered Employee of the Company's Code of Business Conduct or
any other material Company policy applicable to the Covered Employee;  

         (b)   

the commission of an intentional act of fraud, embezzlement, theft or dishonesty
against the Company by the Covered Employee;  

         (c)   

the conviction of a Covered Employee for (or the pleading by a Covered Employee
of nolo contendere to) any crime which constitutes a felony, or a misdemeanor
involving moral turpitude, or which, in the reasonable opinion of the Company,
has caused material embarrassment to the Company;  

         (d)   

the gross neglect or willful failure by a Covered Employee to perform his/her
duties and responsibilities in all material respects, if such breach of duty is
not cured within 10 days after receipt of written notice thereof to the Covered
Employee by the Company or its Board of Directors; or  

         (e)   

a Covered Employee's failure to obey the reasonable and lawful orders or
instructions of the Chief Executive Officer, the Covered Employee's supervisor
or the Board of Directors, unless such failure is cured within 10 days after
receipt of written notice thereof to the Covered Employee by the Company or the
Board of Directors.  

For purposes of clause (d), no act, or failure to act, on the part of a Covered
Employee shall be deemed "willful" unless done, or omitted to be done, by the
Covered Employee other than in good faith and without reasonable belief that
such act, or failure to act, was in the best interest of the Company.

 

        

"Change of Control" shall mean the occurrence of any of the following events:  
 

                    (i)    the consummation of any transaction or series of
transactions (including, without limitation, any merger or consolidation) the
result of which is that any "person" (as such term is used in Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended (the "Exchange Act")) becomes
the "beneficial owner" (as such term is defined in Rule 13d-3 and Rule 13d-5
under the Exchange Act), directly or indirectly, of (a) 35% or more of the
voting interests of the Company and (b) more of the voting interests of the
Company than are, in the aggregate, beneficially owned by the Principals and
their Affiliates at the time of such consummation; or

   

                    (ii)    during any period of two (2) consecutive years, the
individuals who at the beginning of such period constitute the Company's Board
of Directors or any individuals who would be Continuing Directors cease for any
reason (other than due to death or voluntary resignation) to constitute at least
a majority thereof; or

   

                    (iii)    the Company's Board of Directors shall approve a
sale, lease, transfer, conveyance or other disposition of all or substantially
all of the assets of the Company, and such transaction shall have been
consummated; or

   

                    (iv)    the Company's Board of Directors shall approve any
merger, consolidation, or like business combination or reorganization of the
Company, the consummation of which would result in the occurrence of any event
described in clause (i) above, and such transaction shall have been consummated.

 

        "Compensation Committee" shall mean the Compensation Committee of the
Board of Directors of the Company.

 

        "Continuing Directors" shall mean (x) the directors of the Company in
office on March 22, 2002 (the "Effective Date") and (y) any successor to any
such director and any additional director, in each case, who after the Effective
Date was nominated or selected by a majority of the Continuing Directors (or the
Nominating and Corporate Governance Committee of the Board of Directors of the
Company consisting of Continuing Directors) in office at the time of his or her
nomination or selection.

 

        "Covered Employee" shall mean any U.S.-based executive officer, senior
vice president or vice president of the Company and any officer of an Affiliate
of the Company that is an "executive officer" of the Company for purposes of the
Securities Exchange Act of 1934, as amended.

 

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
and the rules and regulations thereunder, as such may be amended from time to
time.

 



        "Good Reason" shall mean

 

         (a)   that without the Covered Employee's prior written consent and in
the absence of Cause, one or more of the following events occurs:

   

                    (i)    any materially adverse change in the Covered
Employee's authority, duties, or responsibilities or any assignment to the
Covered Employee of duties and responsibilities materially inconsistent with
those normally associated with the Covered Employee's position; or

   

                    (ii)    the Covered Employee is required to be primarily
based at any office more fifty (50) miles outside the metropolitan area of the
Covered Employee's then current business address, excluding travel reasonably
required in the performance of the Covered Employee's responsibilities; and

 

         (b)   within sixty (60) calendar days of learning of the occurrence of
any event specified in clause (a), and in the absence of any circumstances that
constitute Cause, the Covered Employee terminates employment with the Company,
by written notice to the Company; provided, however, that the events set forth
in subparagraphs (a)(i) or (a)(ii) shall not constitute Good Reason for purposes
of this Policy unless, within thirty (30) calendar days of a Covered Employee's
learning of such event, the Covered Employee gives written notice of the event
to the Company, and the Company fails to remedy such event within thirty
(30) calendar days of receipt of such notice.

 

        "Permanent Disability" shall mean the Covered Employee's inability to
perform such Covered Employee's duties and responsibilities for a period of 90
consecutive days or 120 non-consecutive days, in either event in any 12 month
period, due to illness, accident or any other physical or mental incapacity, as
reasonably determined by a physician selected in good faith by the Company.

 

        "Principals" shall mean William Tatham, E. Scott Beattie, J. W. Nevil
Thomas, Fred Berens, Richard C. W. Mauran, Maura J. Clark, and Paul West.

 

        "Section 409A" shall mean Section 409A of the Internal Revenue Code of
1986, as amended.

 

        "Specified Employee" shall have the same meaning as such term is given
for purposes of Section 409A.

 

3.     Termination without Cause

 

        Subject to the provisions of Section 5 below, in the event that the
employment of a Covered Employee is terminated by the Company without Cause
(other than (i) after a Change of Control as discussed in Section 4.0 below or
(ii) upon the death or Permanent Disability of the Covered Employee), such
Covered Employee shall be entitled to a lump sum severance payment equal to the
greater of (a) two weeks of Base Salary for every year of such Covered
Employee's employment with the Company, not to exceed a maximum of one year of
Base Salary, or (b) the applicable amount calculated in accordance with the
following schedule:

 

Tier

Severance

I -- Chief Executive Officer

24 months of Base Salary

II -- President (if title not also held by CEO)

18 months of Base Salary

III -- Executive Vice President

12 months of Base Salary

IV -- Senior Vice President

9 months of Base Salary

V -- Vice President

6 months of Base Salary

 

4.     Termination after a Change of Control

 

        Subject to the provisions of Section 5 below, if (i) a Change of Control
occurs and (ii) the employment of a Covered Employee is terminated (other than
upon the death or Permanent Disability of the Covered Employee) either (a)
without Cause within two years of the Change of Control, or (b) by the Covered
Employee for Good Reason within two years of the Change of Control, then such
Covered Employee shall be entitled to a lump sum severance payment equal to the
applicable amount calculated in accordance with the following schedule:

 

Tier

Severance

I -- Chief Executive Officer

2.99 times the Base Amount

II -- President (if title not also held by CEO)

2.0 times the Base Amount

III -- Executive Vice President

1.5 times the Base Amount

IV -- Senior Vice President

1.0 times the Base Amount

 

5.     Conditions to and Timing of Payments

 

        No severance payment shall be made to a Covered Employee under this
Policy unless, within sixty (60) days of the effective date of the Covered
Employee's termination, such Covered Employee shall have executed and delivered
to the Company a waiver, general release and separation agreement in favor of
the Company and its Affiliates releasing the Company and its Affiliates from any
and all claims relating to such Covered Employee's (i) employment with the
Company and (ii) termination of employment (the "Release"). The Release shall
include confidentiality and non-disparagement provisions and shall otherwise be
in form and substance satisfactory to the Company.

 

        To the extent permissible under Section 409A, any severance payment made
pursuant to this Policy shall be made by the Company within sixty (60) days of
the effective date of the Covered Employee's termination. For the avoidance of
doubt, no payment shall be made under this Policy if the general release and
separation agreement referred to in the preceding paragraph is not executed by
the Covered Employee and delivered to the Company by the sixtieth (60th) day
following the effective date of the Covered Employee' termination.

 

        Notwithstanding the provisions of the preceding paragraph, to the extent
(i) a severance payment under this Policy is determined by the Company to be
subject to Section 409A and (ii) is to be made to a Specified Employee who would
be subject to a penalty tax under Section 409A, any such severance payment shall
be made by the Company on the first day of the seventh month following the
effective date of such Covered Employee's termination.

 

6.     Benefits

 

        The Compensation Committee shall have the discretion to increase any
severance payment due pursuant to this Policy to provide for COBRA health
insurance premiums and/or such other termination-related benefits (such as
outplacement services, relocation expenses and similar items) as the
Compensation Committee may determine are reasonable in the context, provided,
however, that any amount to be paid to a Covered Employee with respect to such
health insurance premiums and/or other termination-related benefits shall be
paid in a single lump sum at the same time as severance payments are to be made
pursuant to the provisions of Section 5 of this Policy.

 

7.     Policy Changes

 

        The Company reserves the right to amend or modify this Policy at any
time without prior notice, provided that, without the written approval of any
affected Covered Employee, no such amendment or modification made subsequent to
the occurrence of a Change of Control shall alter or impair the benefits that
might be payable to a Covered Employee hereunder as a result of a termination of
employment following such Change of Control. This Policy will also change from
time to time as the terms and phrases used in this Policy are modified by rule
or law.

 

8.     Interpretation

 

        The Compensation Committee shall administer and interpret this Policy.
This Policy is intended to comply with the provisions of Section 409A, if and to
the extent that the benefits payable pursuant to this Policy do not qualify for
any applicable exception to those provisions. The provisions of this Policy
shall be interpreted in a manner consistent with the applicable requirements of
Section 409A and any rules or regulations issued pursuant thereto, including
without limitation, the requirement in Section 409A(a)(2)(B)(i) that payments
subject to Section 409A made on account of a separation from service to a
"specified employee," as defined therein, not be made before the date which is
six (6) months after the date of separation from service (or, if earlier, the
date of the specified employee's death).

 

9.     Claims Procedure

 

        In the event that any Covered Employee or his or her beneficiary claims
to be entitled to benefits under this Policy or believes his or her benefits are
incorrect, that Covered Employee or his or her beneficiary (hereafter, a
"Claimant") may file a claim for benefits by submitting a written statement
describing the basis of the claim for benefits under this Policy. The
Compensation Committee shall review the claim and respond within a reasonable
period of time, but no more than 90 days after receipt of the claim by the
Compensation Committee.

 

        If the Compensation Committee makes an adverse determination as to the
Claimant's claim, the Compensation Committee shall, within the time period
described above, notify the Claimant in a writing setting forth, in a manner
calculated to be understood by the Claimant:

   

                    (i)    the specific reasons for the adverse determination,

   

                    (ii)    the provisions of this Policy on which the
determination is based,

   

                    (iii)    a description of additional information or material
necessary for the Claimant to perfect the claim and an explanation of why such
additional information or material is necessary, and

   

                    (iv)    a description of this Policy's review procedures and
the time limits applicable to such procedures, including a statement of the
Claimant's right to bring suit under Section 502(a) of ERISA following an
adverse benefit determination on review.

 

        Within 60 days of receipt by a Claimant of a notice denying a claim, the
Claimant, or his or her duly authorized representative, may request in writing a
full and fair review of the claim by filing an appeal with the Compensation
Committee. In connection with such appeal, the Claimant or his or her duly
authorized representative:

   

                    (i)    may submit written comments, documents, records, and
other information relating to the claim for benefits, and

   

                    (ii)    shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant's claim for benefits.

 

        The Compensation Committee shall provide for a full and fair review that
takes into account all comments, documents, records, and other information
submitted by the Claimant's written presentation, as well as any evidence, facts
or circumstances the Compensation Committee deems relevant.

 

        The Compensation Committee shall make a decision not later than 60 days
after the Compensation Committees receipt of a request for appeal.

 

        As amended on May 4, 2010.



 